DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 37 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Loewe et al (U.S. PG-PUB NO. 20100300256 A1) in view of Lien et al (Image and Vision Computing 16 (1998) 121-134).
-Regarding claim 32, Loewe discloses a safety system (FIG.1 safety device 30, FIG. 3) for use with a power tool that is usable by a user (FIG. 1; [0023]: “operator”), the power tool (FIG.1 machine tool 10) including a base (FIG.1 workbench 18, housing 14, units 16, 48) and a moving component (FIG.1 tool 12) that is movable relative to the base ([0027], “tool 12 moves down into drive housing 14”; [0023]; FIG. 1),  the safety system (FIG. 1) comprising: a sensor assembly including a first sensor that captures a plurality of hand images while the power tool is in a non-operating condition (FIG.1, unit 34; [0029], “carrying out the calibration mode, prior to actuating the tool”, “calibrated by the end user of machine tool 10 holding one hand in the field of vision of imaging unit 34 and/or of sensor unit 38”); and a controller (unit 46, unit 44, unit 32) that utilizes a model of a hand that is based at least in part on the plurality of hand images that are captured by the first sensor, the model of the hand being usable only while the power tool is in the non-operating condition ([0029], “unit 32 is calibrated”, “features of the hand being analyzed by evaluation unit 44 and stored in a memory unit”).
Loewe does disclose providing a calibrate mode prior to actuating the tool by holding a hand in the field of vision of imaging unit 34 and/or of sensor unit 38 and analyzing features of the hand. Loewe is silent to teach a model of hand.
In the same field of endeavor, Lien teaches a fast hand model fitting method for the tracking of hand motion (Lien: Abstract; page 121, 1st Col.,1st paragraph, lines 13-15, “hand model fitting”; page 121, 2nd Col., 2nd paragraph, lines 17-20, “hand image”; Fig.1, footnote (a); Fig. 14).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Loewe with the teaching of Lien by utilizing a model of a hand that is based at least in part on the plurality of hand images that are captured by the first sensor for the calibration in order to improve efficiency and accuracy.
-Regarding claim 34, the combination further discloses wherein the sensor assembly is coupled to the power tool such that the sensor assembly is substantially fixed relative to the base during use of the power tool (FIG.1, unit 34).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Loewe et al (U.S. PG-PUB NO. 20100300256 A1) in view of Lien et al (Image and Vision Computing .
-Regarding claim 33, Loewe in view of Lien discloses the method of claim 32. 
Loewe in view of Lien is silent to teach that the controller including a single board computer having one or more processors.
However, Shapiro is an analogous art pertinent to the problem to be solved in this application and further discloses the controller including a single board computer having one or more processors (Shapiro: [0065], “motion controller can be … such as a high performance microcontroller or single board computer coupled to a Digital Signal Processor”; [0068]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Loewe in view of Lien with the teaching of Shapiro by using a controller including a single board computer having one or more processors in order to improve or optimize the resolution for a power safety machine and to provide user with a usable power tool.
Claim 35-36 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Loewe et al (U.S. PG-PUB NO. 20100300256 A1) in view of Lien et al (Image and Vision Computing 16 (1998) 121-134), and further in view of Liscar (Image and Vision Computing 16 (2005) 1102-1114).
-Regarding claim 35, Loewe in view of Lien discloses the method of claim 32.
Loewe in view of Lien discloses wherein the controller (Loewe: FIG. 1, units 46, 44, 32) is configured to recognize the presence of the hand within a particular region Loewe: FIG. 5, region 40) from a plurality of provided hand images that are gathered from a source other than the first sensor (Loewe: FIG. 5, image                         
                            
                                
                                    P
                                
                                
                                    j
                                
                            
                        
                    ; [0034], unit 38).
Loewe in view of Lien is silent to teach the controller is configured to be trained.
However, Liscar is an analogous art pertinent to the problem to be solved in this application and further discloses a vision-based gesture recognition system with interactive training (Licsar: Abstract; Figs. 1-2, 4, 8).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Loewe in view of Lien with the teaching of Liscar by configuring controller to be trained to recognize the presence of the hand within a particular region from a plurality of provided hand images in order to improve the accuracy and performance of recognition of hand gesture and movement.  
-Regarding claim 36, Loewe in view of Lien, and further in view of Liscar discloses the method of claim 35.
Loewe is silent to teach configuring controller to build a hand model. 
In the same field of endeavor, Lien teaches a fast hand model fitting method for the tracking of hand motion (Lien: Abstract; page 121, 1st Col.,1st paragraph, lines 13-15, “hand model fitting”; page 121, 2nd Col., 2nd paragraph, lines 17-20, “hand image”; Fig.1, footnote (a); Fig. 14).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Loewe in view of Lien with the teaching of Liscar by configuring controller to build a provided hand 
-Regarding claim 38, Loewe in view of Lien, and further in view of Liscar discloses the method of claim 36.
Loewe is silent to teach wherein the provided hand model is utilized to determine a plurality of key points on the hand, the plurality of key points including one or more of joint locations, fingertips, and palm markers of the hand.
In the same field of endeavor, Lien teaches wherein the provided hand model is utilized to determine a plurality of key points on the hand, the plurality of key points including one or more of joint locations, fingertips, and palm markers of the hand (Lien: Abstract; page 121, 1st Col.,1st paragraph, lines 13-15, “hand model fitting”; page 121, 2nd Col., 2nd paragraph, lines 17-20, “hand image”; Fig.1, footnotes (a), (b); Fig. 14).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Loewe in view of Lien with the teaching of Liscar by utilizing a model of a hand to determine a plurality of key points on the hand, the plurality of key points including one or more of joint locations, fingertips, and palm markers of the hand in order to improve efficiency and accuracy.
-Regarding claim 39, Loewe in view of Lien, and further in view of Liscar discloses the method of claim 36.

In the same field of endeavor, Lien teaches wherein the plurality of key points are utilized by the provided hand model to retrain the hand model and improve the accuracy of the hand model (Lien: Abstract; page 132, section 4.3, “The fast hand model fitting”; page 133, section 4.4; Fig. 14).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Loewe in view of Lien with the teaching of Liscar by retraining the hand model of a hand with a plurality of key points of a hand in order to improve efficiency and accuracy.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Loewe et al (U.S. PG-PUB NO. 20100300256 A1) in view of Lien et al (Image and Vision Computing 16 (1998) 121-134), and further in view of Liscar (Image and Vision Computing 16 (2005) 1102-1114), in view of Mazumdar et al (ICETACS 2013, 197-202).
-Regarding claim 37, Loewe in view of Lien, and further in view of Liscar discloses the method of claim 36.
Loewe in view of Lien, and further in view of Liscar discloses wherein the first sensor monitors a first region that is adjacent to the moving component of the power tool (Loewe: FIG.1 unit 34, safety range 36, machine tool 10), the provided hand model being configured to be rendered in the first region so that the provided hand model can be utilized in a collision detection mode to determine if the hand has entered into a predetermined danger zone that is based on the first region (Lowe: [0028], “evaluation unit 44 examines … image data”, “for a texture ... worn by an operator, a protective glove”).
Loewe in view of Lien, and further in view of Liscar does teach to provide a hand model (Lien: Abstract; page 121, 1st Col.,1st paragraph, lines 13-15, “hand model fitting”; page 121, 2nd Col., 2nd paragraph, lines 17-20, “hand image”; Fig.1, footnote (a); Fig. 14). Loewe in view of Lien, and further in view of Liscar is silent to teach the provided gloved hand model being configured to be rendered in the first region.
However, Mazumdar is an analogous art pertinent to the problem to be solved in this application and further discloses hand tracking as well as segmentation algorithm based on wearing glove on hand (Mazumdar: Abstract; Figure 1; TABLES I – II; page 198, 1st Col., last paragraph). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Loewe in view of Lien, and further in view of Liscar with the teaching of Mazumdar by providing a gloved hand model being configured to be rendered in the first region so that the provided gloved hand model can be utilized in a collision detection mode in order to improve the accuracy and performance of recognition of hand gesture and movement.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Loewe et al (U.S. PG-PUB NO. 20100300256 A1) in view of Lien et al (Image and Vision Computing 16 (1998) 121-134), further in view of Molchanov et al (CVPR 2015).
Loewe in view of Lien discloses the method of claim 32.

However, Molchanov is an analogous art pertinent to the problem to be solved in this application and further discloses a neural network that is trained with the plurality of hand images, the plurality of hand images including one or more of hand positions, hand shapes, hand colors and hand sizes (Molchanov: Abstract; Figures 1-2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Loewe with the teaching of Lien by utilizing a model of a hand that is based at least in part on the plurality of hand images that are captured by the first sensor for the calibration in order to improve efficiency and accuracy, and performance of recognition of hand gesture and movement.
Allowable Subject Matter
Claims 22-31 and 41 allowed.
The following is a statement of reasons for the indication of allowable subject matter: Regarding independent claims 22 and 41,  the first sensor monitoring a first region; the second sensor monitoring a second region; each of the first region and the second region including a corresponding first mutually exclusive region and a second mutually exclusive region that are separate (i) from one another, and (ii) from the common region.
Claims 23-31 are dependent upon claim 22. These claims are allowable for at least the same reasons given for independent claim 22.
Response to Arguments
Claims 1-21 have been cancelled by applicant. Thus, applicant’s arguments with respect to claims 1-21 are considered to be moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                             
/PING Y HSIEH/Primary Examiner, Art Unit 2664